DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  on line 12, the claim states “the a face”, as best understood by the examiner, “the” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2008/0012941) in view of Hsieh et al. (U.S. 2015/0373266), hereinafter Hsieh, Elensi et al. (U.S. 2016/0112608), hereinafter Elensi and Berini et al. (U.S. 2012/0293642), hereinafter Berini. Brown was cited in the Applicant’s IDS dated 3/13/19.

Regarding claim 1, Brown discloses a device for capturing data comprising: 
a base (fig. 1, #26), 
a frame extending from the base, the frame disposed about a central axis (fig. 1, #14); 
a plurality of video cameras coupled to the frame facing outward from the central axis (fig. 1, #20), wherein the plurality of video cameras are positioned so as to capture a view outward around the central axis ([0047] and fig. 1, #10); and
a voice recognition device coupled to the frame, the voice recognition device being structured to detect voices nearby the device (Brown [0109]). 
Brown does not explicitly disclose wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis.
However, Hsieh teaches a plurality of video cameras coupled to the frame facing outward from the central axis (Hsieh [0041] and fig. 1, #104), wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis (Hsieh [0008] and fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s device with the missing limitations as taught by Hsieh to creating an improved camera system with an improved vertical field FOV (Hsieh [0008]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of increasing the field of a view of a camera.


However, Elensi teaches an enclosure disposed about and enclosing the plurality of cameras (fig. 1, #102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh with the missing limitations as taught by Elensi to cover the interior of the camera while still providing a free line of sight (Elensi [0013]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of protecting the interior of the camera while still providing a free line of sight.

Brown does not explicitly disclose the voice recognition device being structured to recognize/interpret voices.
However, Berini teaches a voice recognition device coupled to the frame, the voice recognition device being structured to detect and recognize/interpret voices nearby the device (Berini [0086] and fig. 1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh and Elensi with the missing limitations as taught by Berini to validate the authenticity of the enrollee’s information (Berini [0086]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of validating the authenticity of a user’s information.



Regarding claim 18, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1, further comprising one or more of: an indication light, a microphone, and/or an environmental sensor coupled to the frame (Brown [0048]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of Stettner et al. (U.S. 2010/0309288), hereinafter Stettner.

Regarding claim 14, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1. Brown does not explicitly disclose a number of three dimensional video and infrared capturing devices coupled to the frame.
However, Stettner teaches a device, further comprising a number of three dimensional video and infrared capturing devices coupled to the frame (Stettner [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh, Elensi and Berini with the missing limitations as taught by Stettner to produce a fully rotatable 3-D model of any object or scene in the common field of view (Stettner [0016]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of improving operability of a camera as a result of being able to create a 3-D model of any object or scene in the common field of view.


a first three dimensional video and infrared capturing device oriented in a first direction facing outward from the central axis (Brown fig. 1, #20); and 
a second three dimensional video and infrared capturing device oriented facing in a second direction, opposite the first direction, outward from the central axis (Brown fig. 1, #20). 

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad (U.S. 2016/0070964).

Regarding claim 19, Brown discloses a device for capturing data comprising: 
a base (fig. 1, #26), 
a frame extending from the base, the frame disposed about a central axis (fig. 1, #14); and 
a plurality of video cameras coupled to the frame facing outward from the central axis (fig. 1, #20), wherein the plurality of video cameras are positioned so as to capture a view outward around the central axis ([0047] and fig. 1, #10).
Brown does not explicitly disclose wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis.
However, Hsieh teaches a plurality of video cameras coupled to the frame facing outward from the central axis (Hsieh [0041] and fig. 1, #104), wherein the plurality of video cameras are positioned so as to capture a continuous 360° view outward around the central axis (Hsieh [0008] and fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s device with the missing limitations as taught by Hsieh to creating an improved camera system with an improved vertical field FOV (Hsieh [0008]).


Brown does not explicitly disclose a first area structured to receive a first party involved in the transaction; a second area structured to receive a second party involved in the transaction and wherein the device is positioned at an elevation at or about a face of at least one of the first or second party so as to capture the face of the first party and the face of the second party during the transaction.
However, Conrad teaches an arrangement for capturing data related to a transaction, the arrangement comprising:
a first area structured to receive a first party involved in the transaction (Conrad [0004] and fig. 10A); 
a second area structured to receive a second party involved in the transaction (Conrad fig. 12A),
wherein the device is positioned at an elevation at or about a face ([0055], fig. 10A, #117) of at least one of the first or second party so as to capture the face of the first party and the face of the second party during the transaction (Conrad [0065], figs. 10A, 12A and 12B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh with the missing limitations as taught by Conrad to quickly and easily image financial service related items (Conrad [0004]).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of quickly and easily imaging financial service related items.

Regarding claim 27, Brown in view of Hsieh and Conrad teaches the device of claim 19, wherein the device is positioned on a base arrangement (Conrad fig. 10A, #110), and wherein the base arrangement comprises a monitor coupled thereto (Conrad [0086] and fig. 10A, #104).
.

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of Conrad.

Regarding claim 20, Brown in view of Hsieh, Elensi, Berini and Conrad teaches a method of capturing data in a space defined by at least a floor and a number of walls, the method comprising: 
positioning a device as recited in claim 1 (see claim 1 citations) in the space at a location away from the number of walls, the device being supported by a structure extending from the floor of the space; and capturing data using the device (Conrad [0070]).
The same motivation for claims 1 and 19 applies to claim 20.

Regarding claim 28, Brown in view of Hsieh, Elensi, Berini and Conrad teaches the device of claim 1, wherein the base is coupled to a base arrangement having a monitor coupled thereto (Conrad [0086] and fig. 10A, #104).
The same motivation for claims 1 and 19 applies to claim 28.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi, Berini and Conrad as applied to claim 20 above, and further in view of and Dozier et al. (U.S. 5751346), hereinafter Dozier.

Regarding claim 21, Brown in view of Hsieh, Elensi, Berini, Conrad and Dozier teaches the method of claim 20, wherein positioning the device comprises positioning the device at a height of between 5 and 7 feet above the floor (Dozier col. 3, lines 57-61 and fig. 7).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad as applied to claim 19 above, and further in view of Dozier.

Regarding claim 22, Brown in view of Hsieh and Conrad teaches the arrangement of claim 19. Brown does not explicitly disclose wherein the device is positioned at an elevation between 5 feet and 7 feet relative to a surrounding surface structured for either of the first party or second party to stand during the transaction.
However, Dozier teaches, wherein the device is positioned at an elevation between 5 feet and 7 feet relative to a surrounding surface structured for either of the first party or second party to stand during the transaction (Dozier col. 3, lines 57-61 and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh and Conrad with the missing limitations as taught by Dozier so that the camera lens has a field of view of the customer at the teller station (Dozier col. 3, lines 54-57).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of including a customer in the field of view of a camera.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh and Conrad as applied to claim 19 above, and further in view of Elensi.


The same motivation for claim 1 applies to claim 23.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hsieh, Elensi and Berini as applied to claim 1 above, and further in view of and Williams (U.S. 6262768).

Regarding claim 25, Brown in view of Hsieh, Elensi and Berini teaches the device of claim 1, wherein the enclosure is spherically-shaped (Elensi fig. 1, #102). Brown does not explicitly disclose an opening therein having a diameter less than a maximum diameter of the enclosure.
However, Williams teaches wherein the enclosure if spherically-shaped and comprises an opening therein having a diameter less than a maximum diameter of the enclosure (Williams col. 5, lines 6-10 and fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Brown in view of Hsieh, Elensi and Berini with the missing limitations as taught by Williams to allow cables to reach the unit (Williams col. 5, lines 6-10).
As shown above, all of the limitations are known, they can be applied to a known device such as a camera to yield a predictable result of allowing cables to reach the camera unit.

Allowable Subject Matter
Claims 9-13 are allowable, however, there are still rejections for the other claims. 

Response to Arguments
Applicant's arguments filed in regard to newly amended claims 1 and 25 have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Brown in view of Hsieh, Elensi and Berini for claim 1 and Brown in view of Hsieh, Elensi, Berini and Williams for claim 25.

Applicant's arguments filed 4/12/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraphs [0046] and [0054] of the publication of the present application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, a motivation to combine was stated on p. 4 of the Non-Final Rejection dated 12/11/2020. The entire reference of Hsieh is not being combined, more specifically, Hsieh is not being .

On pg. 8 of the Applicant’s Response, the Applicant argues that Stettner does not teach the limitations of claims 14 and 15.
	The Examiner respectfully disagrees. Once again, the entire reference of Stettner is not being combined, only the use of its 3D and infrared cameras ([0030]), of which the Applicant states that there are multiple (p. 8 of the Applicant’s Response). Brown was already cited for the cameras facing outward portion of the claim (fig. 1).  Therefore, the combination of Brown and Stettner teaches the limitations of claims 14 and 15.

On pg. 9 of the Applicant’s Response, the Applicant argues that Brown, Hsieh and Conrad do not teach amended limitation of claim 19 because the camera are not positioned at or about the face of the party.
	The Examiner respectfully disagrees. The current claim language is broader than what the Applicant is arguing, under the broadest reasonable interpretation of “at or about a face”, Conrad teaches a camera “at or about a face” of the party ([0055] and fig. 10A, #117). Moreover, Brown discloses that the height of the camera is adjustable ([0095]). Therefore, Conrad teaches the amended limitation of claim 19 as currently written.

Conclusion
The prior art section made of record and not relied upon is considered pertinent to applicant's disclosure. Berini et al. (U.S. 2012/0293642) teaches a kiosk which images the face at different heights (figs. 3 and 11).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW K KWAN/Primary Examiner, Art Unit 2482